The plaintiffs instituted this suit to recover double indemnity and attorney's fees on a $500 policy of life insurance in which they were named as beneficiaries. Due proof was made of the death of the insured and judgment was rendered against the defendant, on default, in the sum of $1,050, less a credit of $25.
The defendant applied for, and was granted, orders of devolutive appeal.
The record discloses that, before the filing of the suit, the defendant admitted that it owed the face value of the policy, and paid $25 on the obligation. The defendant's only contention here is that Act No. 310 of 1910, which imposes the penalty of double indemnity and attorney's fees for delayed payment, applies only to policies or contracts of insurance indemnifying the assured in cases of illness or accident.
The contention is well founded. The act has no application to the policy sued on here, and the judgment should be amended and reduced accordingly. Brown v. Continental Casualty Co.,161 La. 229, 108 So. 464, 45 A. L. R. 1521; Canal-Commercial Trust 
Savings Bank, Tutor, v. Employers' Liability Assurance Corporation, 155 La. 720, 99 So. 542.
It is therefore ordered, adjudged, and decreed that the judgment appealed from be amended by reducing the amount thereof to $500, with legal interest thereon from August 22, 1929, until paid, less a credit of $25 of date, June 20, 1931. The defendant is cast for the costs in the district court, and the plaintiff for the costs of appeal.